Title: From George Washington to Meshech Weare, 8 February 1781
From: Washington, George
To: Weare, Meshech


                        
                            Sir
                            Head Quarters New Windsor 8 February 1781
                        
                        I have received the Letter which you did me the favor to write on the 20th Ulto and am pleased to find the
                            State of New Hampshire is determined to make such exertions in favor of its Troops. If this spirit is not suffered to
                            relax, we may expect the happiest consequences from it—Justice on the part of the Country will produce satisfaction in
                            the Army; and contentment there will promote the recruiting service more effectually than any bounty or encouragement. It
                            is of such infinite consequence, that the Regiments should be compleated before the opening of the Campaign that I cannot
                            forbear to continue to recommend it in the strongest terms.
                        Should the Army be complete on the present establishment, the force will be but moderate; as there are so
                            many Men belonging to one State, who are in the service of another, and consequently credited to both. this is the case
                            with the Men you Mention, in the Regts of Col. Jackson &c. None of these Men are by the Resolution of Congress to
                            join the Regiments of their own State, except such as were in the Independent Corps, which have been reduced. I am With
                            the greatest esteem Sir Your Most Obedient & Humble Servant
                        
                            Go: Washington
                        
                    